JUNE DESCRIPTION OF ISSUANCE, TRANSFER AND REDEMPTION PROCEDURES FOR CONTRACTS PURSUANT TO RULE 6e-3(T)(b)(12)(iii) FOR CENTURY II ACCUMULATOR VARIABLE UNIVERSAL LIFE CONTRACTS ISSUED BY KANSAS CITY LIFE INSURANCE COMPANY This document sets forth the current administrative procedures that will be followed by Kansas City Life Insurance Company ("Kansas City Life") in connection with its issuance of individual flexible premium variable life insurance contracts (the "Contracts"), the transfer of assets held thereunder, and the redemption by Contract owners (the "Owners") of their interests in those Contracts.Capitalized terms used herein have the same meaning as in the prospectus for the Contract that is included in the current registration statement on Form N-6 for the Contract as filed with the Securities and Exchange Commission ("Commission" or "SEC"). I.Procedures Relating to Purchase and Issuance of the Contracts and Acceptance of Premiums A.Offer of the Contracts, Applications, Initial Net Premiums, and Issuance of the Contracts 1.Offer of the Contracts.The Contracts will be offered and sold for Premiums pursuant to established Premium schedules and underwriting standards in accordance with state insurance laws.Premiums for the Contracts and related insurance charges will not be the same for all Owners selecting the same Specified Amount.Insurance is based on the principle of pooling and distribution of mortality risks, which assumes that each Owner pays a Premium and related insurance charges commensurate with the Insured's mortality risk as actuarially determined utilizing factors such as Age, sex, level of Specified Amount, health and occupation.A uniform Premium and insurance charges for all Insureds would discriminate unfairly in favor of those Insureds representing greater risk.Although there will be no uniform insurance charges for all Insureds, there will be a uniform insurance rate for all Insureds of the same risk class and same band for cost of insurance rates.A description of the Monthly Deduction under the Contract, which includes charges for cost of insurance and for supplemental benefits, is in Appendix A to this memorandum. 2.Application.To purchase a Contract, the Owner must complete an application and submit it through an authorized registered representative.An application will not be deemed to be complete unless all required information, including without limitation, Age, sex, and medical and other background information, has been provided in the application. If the applicant is eligible for temporary insurance coverage, a temporary insurance agreement ("TIA") should also accompany the application.The TIA provides temporary insurance coverage prior to the date when all underwriting and other requirements have been met and the application has been approved, with certain limitations, as long as an initial Premium Payment accompanies the TIA.In accordance with Kansas City Life's underwriting rules, temporary life insurance coverage may not exceed $500,000.The TIA may not be in effect for more than 60 days.At the end of the 60 days, the TIA coverage terminates and the initial Premium will be returned to the applicant. 3.Payment of Minimum Initial Premium and Determination of Contract Date.With the TIA, the applicant must pay an initial Premium Payment at the time of application that is at least equal to two Guaranteed Monthly Premiums (one Guaranteed Monthly Premium is required for Contracts when Premiums will be made under a pre-authorized payment or combined billing arrangement).The minimum initial Premium Payment required depends on a number of factors, such as the Age, sex and risk class of the proposed Insured, the initial Specified Amount, any supplemental and/or rider benefits and the Planned Premium Payments the Owner proposes to make.(See "Planned Premiums," below.) In general, when applications are submitted with the required Premium Payment (and the Premium Payment is submitted in "good order") the Contract Date will be the same as that of the TIA.For Contracts where the required Premium is not 1 accepted at the time of application or Contracts where values are applied to the new Contract from another contract, the Contract Date will be the approval date plus up to seven days.There are several exceptions to these rules, described below. Contract Date Calculated to Be 29th, 30th or 31st of Month No Contracts will be given a Contract Date of the 29th, 30th or 31st of the month.When values are applied to the new Contract from another contract and the Contract Date would be calculated to be one of these dates, the Contract Date will be the 28th of the month.In all other situations in which the Contract Date would be calculated to be the 29th, 30th or 31st of the month, the Contract Date will be set to the 1st of the next month. Pre-Authorized Check Payment Plan (PAC) or Combined Billing (CB) Premium with Application If PAC or CB is requested and the initial Premium is taken with the application, the Contract Date will be the date of approval.Combined Billing is a billing where multiple Kansas City Life contracts are billed together. Government Allotment (GA) and Federal Allotment (FA) If GA or FA is requested on the application and an initial Premium is taken with the application, the Contract Date will be the date of approval.If GA or FA is requested and no initial Premium is received, the Contract Date will be the date we receive a full monthly allotment. Conversions If a Kansas City Life term insurance product is converted to a new Contract, the Contract Date will be the date up to which the Premiums for the previous contract were paid.If there is more than one term policy being converted, the Contract Date will be determined by the contract with the earliest date up to which Premiums were paid. Good Order Kansas City Life may specify the form in which a Premium Payment must be made in order for the Premium to be in "good order."Ordinarily, a check will be deemed to be in good order upon receipt, although Kansas City Life may require that the check first be converted into federal funds.In addition, for a Premium to be received in "good order," it must be accompanied by all required supporting documentation, in whatever form required. An initial Premium will not be accepted from applicants that are not eligible for TIA coverage.Coverage under the Contract begins on the Contract Date, and Kansas City Life will deduct Contract charges as of the Contract Date. The Contract Date is determined by these guidelines except, as provided for under state insurance law, the Owner may be permitted to backdate the Contract to preserve insurance Age (and receive a lower cost of insurance rate).In no case may the Contract Date be more than six months prior to the date the application was completed.Monthly Deductions will be charged from the Contract Date.If coverage under an existing Kansas City Life insurance contract is being replaced, that contract will be terminated and values will be transferred on the date when all underwriting and other requirements have been met and the application has been approved.(For a discussion of underwriting requirements, see "Underwriting Requirements" below).Kansas City Life will deduct Contract charges as of the Contract Date. 4.Underwriting Requirements.Kansas City Life requires satisfactory evidence of the proposed Insured's insurability, which may include a medical examination of the proposed Insured.The available issue ages are 0 through 80 on a standard non-tobacco user basis, 0 through 80 on a preferred non-tobacco user basis, 15 through 80 on a preferred elite non-tobacco user basis, 15 through 80 on a standard tobacco user basis, and 15 through 80 on a preferred tobacco user basis.Age is determined on the Contract Date based on the Insured's Age nearest birthday.The minimum Specified Amount is $100,000 for issue ages 0 through 49.The minimum Specified Amount is $50,000 for issue ages 50 and above.Acceptance of an application depends on Kansas City Life's underwriting rules, and Kansas City Life reserves the right to reject an application. 5.Determination of Owner of the Contract.The Owner of the Contract may exercise all rights provided under the Contract.The Insured is the Owner, unless a different Owner is named in the application.The Owner may by Written Notice name a contingent Owner or a new Owner while the Insured is living.Unless a contingent Owner has been named, on the death of the last surviving Owner, ownership of the Contract passes to the estate of the last surviving Owner, who 2 will become the Owner if the Owner dies.The Owner may also be changed prior to the Insured's death by Written Notice satisfactory to Kansas City Life. B.Payment and Acceptance of Additional Premiums 1.Generally. Additional Unscheduled Premiums can be made at any time while the Contract is in force.Kansas City Life has the right to limit the number and amount of such Premiums and to require satisfactory evidence of insurability prior to accepting Unscheduled Premiums.A loan repayment must be clearly marked as such or it will be credited as a Premium. 2.Procedures for Accepting Additional Premiums. Premiums must be made by check payable to Kansas City Life Insurance Company or by any other method that Kansas City Life deems acceptable.Kansas City Life may specify the form in which a Premium Payment must be made in order for the Premium to be in "good order."Ordinarily, a check will be deemed to be in good order upon receipt, although Kansas City Life may require that the check first be converted into federal funds.In addition, for a Premium to be received in "goodorder," it must be accompanied by all required supporting documentation, in whatever form required. Total Premiums paid may not exceed Premium limitations for life insurance set forth in the Internal Revenue Code.Kansas City Life will monitor Contracts and will notify the Owner if a Premium Payment exceeds this limit and will cause the Contract to violate the definition of insurance.The owner may choose to take a refund of the portion of the Premium Payment that is determined to be in excess of applicable limitations, or the Owner may submit an application to modify the Contract so it continues to qualify as a contract for life insurance.Modifying the Contract may require evidence of insurability.(See "Underwriting Requirements" above.)Kansas City Life will monitor Contracts and will attempt to notify the Owner on a timely basis if Premiums paid under a Contract exceed the "7-Pay Test" as set forth in the Internal Revenue Code and, therefore, the Contract is in jeopardy of becoming a modified endowment contract. 3.Planned Premiums. When applying for a Contract, the Owner selects a plan for paying level Premiums at specified intervals, e.g., quarterly, semi-annually or annually.Planned Premiums also may be paid monthly with Kansas City Life’s consent.If the Owner elects, Kansas City Life will also arrange for payment of Planned Premiums on a monthly or quarterly basis under a pre-authorized payment arrangement.The Owner is not required to pay Premiums in accordance with these plans, rather, the Owner can pay more or less than planned or skip a Planned Premium Payment entirely.Each Premium after the initial Premium must be at least $25.Kansas City Life may increase this minimum limit 90 days after sending the Owner a Written Notice of such increase.Subject to the limits described above, the Owner can change the amount and frequency of Planned Premiums by sending Written Notice to the Home Office.Kansas City Life, however, reserves the right to limit the amount of a Premium Payment or the total Premiums paid, as discussed above. 4.Guaranteed Payment Period and Guaranteed Monthly Premium. A Guaranteed Payment Period is the period during which Kansas City Life guarantees that the Contract will not lapse if the amount of total Premiums paid is greater than or equal to the sum of:(1) the accumulated Guaranteed Monthly Premiums in effect on each prior Monthly Anniversary Day, and (2) an amount equal to the sum of any partial surrenders taken and the Loan Balance under the Contract.The Guaranteed Payment Period is seven years following the Contract Date. The
